Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-22-00553-CV

                                    IN RE Sterling DE LOS SANTOS

                                             Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: November 2, 2022

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On August 30, 2022, relator filed a petition for writ of mandamus complaining that the trial

court abused its discretion by granting real party in interest’s writ of habeas corpus. On October 3,

2022, we abated this original proceeding and ordered relator to file either an order from a hearing

occurring on October 3, 2022 (the “October 3 hearing”), a transcript of the October 3 hearing, or

the appropriate motion to dismiss this mandamus proceeding no later than fifteen days after the

October 3 hearing. Relator did not file an order or transcript from the October 3 hearing. Likewise,

relator did not file an appropriate motion to dismiss.

           On October 20, 2022, we ordered relator to file an order from the October 3 hearing, a

transcript from the October 3 hearing, or the appropriate motion to dismiss this mandamus



1
 This proceeding arises out of Cause No. 2022CI15379, styled In the Interest of K.L.N., a Child, pending in the 45th
Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.
                                                                                     04-22-00553-CV


proceeding on or before October 25, 2022. In the event relator could not obtain an order from the

October 3 hearing, a transcript from the October 3 hearing, or otherwise comply with our October

20, 2022 order, we ordered relator to file an advisory detailing the reasons he could not obtain the

order or transcript on or before October 24, 2022. 2 We put relator on notice that failure to comply

with the order issued on October 20, 2022, would result in a dismissal of his mandamus petition.

Relator has not filed an order from the October 3 hearing, a transcript from the October 3 hearing,

or an advisory detailing the reasons why he could not comply with our October 20, 2022 order.

Therefore, relator’s petition for writ of mandamus is dismissed without prejudice. See TEX. R. APP.

P. 42.3(c).

                                                              PER CURIAM




2
    Additionally, we lifted the abatement previously issued in this matter.


                                                           -2-